PER CURIAM.
The appellant brought this appeal seeking review of an order granting a motion for summary judgment. However, this order did not enter judgment on the motion and is not an appealable final order. McQuaig v. Wal-Mart Stores, Inc., 789 So.2d 1215 (Fla. 1st DCA 2001). Therefore, this appeal is premature. Furthermore, because no final order has been rendered subsequent to the order on appeal, the Court lacks jurisdiction to review the instant order at this time. See Fla. R.App. P. 9.110(Z). See generally Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995).
DISMISSED.
KAHN, WEBSTER and HAWKES, JJ., concur.